     Case 2:20-cv-00571-JAM-DB Document 13 Filed 06/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIE JAMES MINCEY, JR., LINDA                   No. 2:20-cv-0571 JAM DB PS
      A. MASON-MINCY,
12

13                       Plaintiffs,                    ORDER
14           v.
15    BETTY M. PUIIA, BETTY M. COMEAU,
      BETTY M. COMEAU, Trustee of the
16    Betty M. Comeau Trust Dated May 7,
      2019, UNITED STATES, et al.,
17

18                       Defendants.
19

20          Plaintiffs Willie James Mincey, Jr., and Linda A. Mason-Mincy, are proceeding in this

21   action pro se. This matter was referred to the undersigned in accordance with Local Rule

22   302(c)(21) and 28 U.S.C. § 636(b)(1). Plaintiffs commenced this action of March 16, 2020, by

23   filing a complaint and paying the required filing fee. (ECF No. 1)

24          On May 20, 2020, plaintiffs filed a motion for summary judgment and noticed the motion

25   for hearing before the undersigned on June 26, 2020. (ECF No. 11.) On June 3, 2020, defendants

26   filed an ex parte application for an extension of time to respond to plaintiffs’ filings. (ECF No.

27   12.) Therein, defendants explain that “the ongoing coronavirus public health emergency” has

28   made unavailable documents held by the Federal Records Center establishing that plaintiffs’
                                                       1
     Case 2:20-cv-00571-JAM-DB Document 13 Filed 06/05/20 Page 2 of 2

 1   action is “res judicata bar[red].[.]” (Defs.’ Ex. Parte. App. (ECF No. 12.) at 1-2.) Defendants
 2   note that plaintiffs would not stipulate to an extension of time. (Id. at 2.) Nonetheless, good
 3   cause appearing, defendants’ request will be granted. 1
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. Defendants’ June 3, 2020 request for an extension of time (ECF No. 12) is granted;
 6          2. Defendants shall file a response to plaintiffs’ complaint on or before July 17, 2020; and
 7          3. The June 26, 2020, hearing of plaintiffs’ motion for summary judgment is continued to
 8   August 28, 2020.
 9   DATED: June 4, 2020                                  /s/ DEBORAH BARNES
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   1
       Plaintiffs are also advised that their motion for summary judgment may be premature. In this
26   regard, “[b]efore summary judgment may be entered against a party, that party must be afforded
     both notice that the motion is pending and an adequate opportunity to respond. Implicit in the
27   ‘opportunity to respond’ is the requirement that sufficient time be afforded for discovery
     necessary to develop ‘facts essential to justify (a party’s) opposition’ to the motion.” Portland
28   Retail Druggists Ass’n v. Kaiser Foundation Health Plan, 662 F.2d 641, 645 (9th Cir. 1981).
                                                          2
